Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election
Applicant's election without traverse of Group II, in the reply filed on 9/24/2021 is acknowledged. Claims 1-7 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 8-11 are under examination.
Priority
This application is a 371 of PCT/JP2017/040923 (filed 11/14/2017) which claims foreign applications JAPAN 2016-222243 (filed 11/15/2016). 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Bittner on 3/8/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 1-7 and 12-14.
Please amend claim 9 as follows: 
	Claim 9, in line 4, replace “at least collagenase” with - - collagenase and metalloproteinase - - after “fetal appendage with”. 

The following is an examiner’s statement of reasons for allowance: The closest prior arts Wang/Fukuchi/Peltzer teaches method of culturing cells collected from fetal appendage without teaching/suggesting steps of identifying a cell population having a proportion of CD105+ mesenchymal stem cells is 50% or more, a proportion of CD200+ mesenchymal stem cells is less than 10% and a proportion of CD106+ mesenchymal stem cells is less than 5% and treating the cell population with collagenase and metalloproteinase, and it is not obvious to identify/treat/ culture the claimed cell population because none of the cited references provide motivation to identify the cell with claimed characteristics for anticipated success of culturing stem cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 8-11 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653